DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 2009/0021107) in view of Yaoi et al. (US 2012/0133246).
With respect to claim 1, Nishiyama et al. discloses an  elastic wave device (Figs 1A-1B) comprising: a piezoelectric substrate (item 2); an IDT electrode (item 3) that is provided on the piezoelectric substrate (Fig 1B); and a dielectric layer (item 7) that is provided on the piezoelectric substrate and covers the IDT electrode (Fig 1B); and the piezoelectric substrate includes LiNbO3, and θ of Euler angles (about 0°±5°,θ,0°±10°) of the piezoelectric substrate is within a range of about 8° to about 32° (Paragraph 42).
Nishiyama et al. does not disclose that the IDT electrode includes a first electrode layer and a second electrode layer that is stacked on the first electrode layer, the first electrode layer including a metal or an alloy with a higher density than a metal included in the second electrode layer and a dielectric included in the dielectric layer.

At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the multi-layer IDT electrode of Yaoi et al. with the elastic wave device of Nishiyama et al. for the benefit of reducing degradation in filter characteristics (Paragraph 11 of Yaoi et al.).
With respect to claim 2, the combination of Nishiyama et al. and Yaoi et al. discloses the elastic wave device according to claim 1. Nishiyama et al. discloses that θ of the Euler angles of the piezoelectric substrate is within a range of about 12* to about 26° (Paragraph 42).
With respect to claim 3, the combination of Nishiyama et al. and Yaoi et al. discloses the elastic wave device according to claim 1. Nishiyama et al. discloses that Rayleigh waves are used as a principle mode of elastic waves that propagate along the piezoelectric substrate excited by the IDT electrode (Abstract). Yaoi discloses that the first electrode layer includes a thickness at which an acoustic velocity of shear horizontal waves is lower than an acoustic velocity of the Rayleigh waves (Abstract).
With respect to claim 4, the combination of Nishiyama et al. and Yaoi et al. discloses the elastic wave device according to claim 1. Yaoi et al. discloses that the first electrode layer includes at least one selected from a group consisting of Pt, W, Mo, Ta, Au and Cu and alloys of these metals (Paragraphs 15 and 17).
With respect to claim 5, the combination of Nishiyama et al. and Yaoi et al. discloses the elastic wave device according to claim 1. Yaoi et al. discloses that the first electrode layer includes Pt or an alloy including Pt as a main component; and a thickness of the first electrode layer is greater than or equal to about 0.047λ (Table 1).
With respect to claim 11, the combination of Nishiyama et al. and Yaoi et al. discloses the elastic wave device according to claim 1. Yaoi et al. discloses that the second electrode layer includes Al or an alloy including Al as a main component (Paragraph 17).
With respect to claim 12, the combination of Nishiyama et al. and Yaoi et al. discloses the elastic wave device according to claim 11. Yaoi et al. discloses that a thickness of the second electrode layer is greater than or equal to about 0.0175λ (Table 1).
With respect to claim 13, the combination of Nishiyama et al. and Yaoi et al. discloses the elastic wave device according to claim 1. Yaoi et al. discloses that the dielectric layer includes at least one dielectric out of SiO2 and SiN (Paragraph 13).
With respect to claim 14, the combination of Nishiyama et al. and Yaoi et al. discloses the elastic wave device according to claim 13. Yaoi et al. discloses that the dielectric layer includes SiO2 (Paragraph 13).
With respect to claim 15, the combination of Nishiyama et al. and Yaoi et al. discloses the elastic wave device according to claim 14. Yaoi et al. discloses that a film thickness of the dielectric layer is greater than or equal to about 0.30λ (Table 1).
With respect to claim 16, the combination of Nishiyama et al. and Yaoi et al. discloses the elastic wave device according to claim 1. Yaoi et al. discloses that a duty ratio of the IDT electrode is greater than or equal to about 0.48 (Paragraph 168).
With respect to claim 17, the combination of Nishiyama et al. and Yaoi et al. discloses the elastic wave device according to claim 1. Yaoi et al. discloses that a duty ratio of the IDT electrode is greater than or equal to about 0.55 (Paragraph 168).
With respect to claim 18, the combination of Nishiyama et al. and Yaoi et al. discloses the elastic wave device according to claim 1. Nishiyama et al. discloses that at least one reflector (items 4 and 5) is provided on a same surface of the piezoelectric substrate as the IDT electrode (Figs 1A and 1B); and the at least one reflector is located at a side of the IDT electrode in a propagation direction of an elastic wave that propagates along the piezoelectric substrate (Fig 1A).
With respect to claim 19, the combination of Nishiyama et al. and Yaoi et al. discloses the elastic wave device according to claim 1. Nishiyama et al. discloses that the elastic wave device defines a one-port elastic wave resonator (Paragraph 55).
With respect to claim 20, the combination of Nishiyama et al. and Yaoi et al. discloses the elastic wave device according to claim 1. Nishiyama et al. discloses that the IDT electrode includes first and second electrode fingers that extend in a direction perpendicular or substantially perpendicular to a propagation direction of an elastic wave that propagates along the piezoelectric substrate (Fig 1A).
Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. in view of Yaoi et al. and Kadota et al. (US 2009/0189483).
With respect to claim 6, the combination of Nishiyama et al. and Yaoi et al. 3discloses the elastic wave device according to claim 1.
Nishiyama et al. does not disclose that the first electrode layer includes W or an alloy including W as a main component; and a thickness of the first electrode layer is greater than or equal to about 0.062λ.
Kadota et al. teaches an elastic wave device in which the first electrode layer includes W or an alloy including W as a main component; and a thickness of the first electrode layer is greater than or equal to about 0.062λ (Paragraph 10 and Table 1).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the IDT material and thickness of Kadota et al. with the device of Nishiyama et al. for the benefit of reducing insertion loss (Paragraph 16 of Kadota et al.).
With respect to claim 8, the combination of Nishiyama et al. and Yaoi et al. discloses the elastic wave device according to claim 1.
Nishiyama et al. does not disclose that the first electrode layer includes Ta or an alloy including Ta as a main component; and a thickness of the first electrode layer is greater than or equal to about 0.074λ.
Kadota et al. teaches an elastic wave device in which the first electrode layer includes Ta or an alloy including Ta as a main component; and a thickness of the first electrode layer is greater than or equal to about 0.074λ (Paragraph 10 and Table 1).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the IDT material and thickness of Kadota et al. with the device of 
With respect to claim 9, the combination of Nishiyama et al. and Yaoi et al. discloses the elastic wave device according to claim 1.
Nishiyama et al. does not disclose that the first electrode layer includes Au or an alloy including Au as a main component; and a thickness of the first electrode layer is greater than or equal to about 0.042λ.
Kadota et al. teaches an elastic wave device in which the first electrode layer includes Au or an alloy including Au as a main component; and a thickness of the first electrode layer is greater than or equal to about 0.042λ (Paragraph 10 and Table 1).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the IDT material and thickness of Kadota et al. with the device of Nishiyama et al. for the benefit of reducing insertion loss (Paragraph 16 of Kadota et al.).
With respect to claim 10, the combination of Nishiyama et al. and Yaoi et al. disclose the elastic wave device according to claim 1.
Nishiyama et al. does not disclose that the first electrode layer includes Cu or an alloy including Cu as a main component; and a thickness of the first electrode layer is greater than or equal to about 0.136λ.
Kadota et al. teaches an elastic wave device in which the first electrode layer includes Cu or an alloy including Cu as a main component; and a thickness of the first electrode layer is greater than or equal to about 0.136λ (Paragraph 10 and Table 1).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. in view of Yaoi et al. and Okamoto et al. (US 2013/0026881).
With respect to claim 7, the combination of Nishiyama et al. and Yaoi et al. disclose the elastic wave device according to claim 1.
Nishiyama et al. does not disclose that the first electrode layer includes Mo or an alloy including Mo as a main component; and a thickness of the first electrode layer is greater than or equal to about 0.144λ.
Okamoto et al. teaches an elastic wave device in which the first electrode layer includes Mo or an alloy including Mo as a main component; and a thickness of the first electrode layer is greater than or equal to about 0.144λ (Paragraph 9).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the IDT material and thickness of Okamoto et al. with the device of Nishiyama et al. for the benefit of reducing insertion loss (Paragraph 10 of Okamoto et al.).
Response to Arguments
Applicant's arguments filed 22 October 2020 have been fully considered but they are not persuasive. 
Applicant argues that there is not suggestion or motivation to combine the teachings of Yaoi with the device of Nishiyama, arguing that the benefits cited in 
Applicant argues that it would not be obvious to combine the teachings of Yaoi and Nishiyama because Yaoi is directed to a boundary acoustic wave device and Nishiyama is directed to a surface acoustic wave device. However, these devices are sufficiently related that one of ordinary skill in the art would recognize a reasonable expectation of success in combining the teachings related to the IDT electrodes of the acoustic wave device of Yaoi with the surface acoustic wave device of Nishiyama.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837